DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 9/1/2022. Claims 1, 12 and 19 have been amended. Claims 1, 3-13 and 15-19 are pending. 

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. In addition, Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

 	The previously pending rejection to claims 1, 3-13 and 15-19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1, 3-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1 and 19 recite “multiplying the assigned priority rating by a product of a) a treatment instrument hit rate, b) an engagement instrument cooperation rate, and c) an engagement instrument fitness score”.
Amended claim 12 recites “multiplying the assigned priority rating by a product of the treatment instrument hit rate, the engagement instrument cooperation rate, and the engagement instrument fitness score”.
As a result, amended claims 1, 12 and 19 each recite “multiplying the assigned priority rating by a product of…” 
However, paragraph 89 of Applicant’s specification recites “As each of these three variables is established, a priority rating for each possible engagement may be calculated and assigned. In one embodiment, the priority rating is calculated, at step 526 as a product of the a) treatment instrument hit rate, b) engagement instrument cooperation rate, and c) engagement instrument fitness score”.
As such, the priority rating is calculated as a product of the a) treatment instrument hit rate, b) engagement instrument cooperation rate, and c) engagement instrument fitness score, NOT multiplying the assigned priority rating by a product of a) a treatment instrument hit rate, b) an engagement instrument cooperation rate, and c) an engagement instrument fitness score. 
Clarification is required. Dependent claims 3-11, 13 and 15-18 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 3-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1 and 3-11 are directed to a series of steps, computing platform claims 12, 13 and 15-18 are directed to at least one processor and a plurality of databases and modules, and computer-readable medium claim 19 is directed to executable instructions that when executed by a processor cause the processor to perform steps. Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting treatment and engagement instruments, including establishing, identifying, assigning, selecting and presenting steps.  
The limitations of establishing, identifying, assigning, selecting and presenting, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite establishing a plurality of engagement instruments configured to engage one or more customers; establishing a plurality of treatment instruments configured to present data to a customer, the treatment instruments persisted in a treatment database; identifying a customer in need of an engagement and treatment instrument combination; assigning a priority rating to each combination of engagement and treatment instruments persisted in the engagement and treatment databases, the priority rating initially assigned in response to a context associated with the identified customer; the assigned priority rating adjusted by multiplying the assigned priority rating by a product of a) a treatment instrument hit rate, b) an engagement instrument cooperation rate, and c) an engagement instrument fitness score; and dynamically selecting one combination of treatment and engagement instruments having the highest priority rating to be presented to the identified customer, and presenting the selected combination.
That is, other than reciting a computing platform, engagement orchestration platform, and a display associated with one or more computing devices used by one or more customer, the claim limitations merely cover commercial interactions, including marketing or sales activities, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computing platform, engagement orchestration platform, and a display associated with one or more computing devices used by one or more customer. The computing platform, engagement orchestration platform, and a display associated with one or more computing devices used by one or more customer in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing platform, engagement orchestration platform, and a display associated with one or more computing devices used by one or more customer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 3 and 4 further describe providing for assignment of priorities. Claims 5 and 6 further describe the engagement fitness score and the engagement instrument presented. Claims 7 and 8 further describe the treatment instrument hit rate and the engagement instrument cooperation rate. Claims 9-11 further describe the function corresponding to assigning a priority rating. Similarly, dependent claims 13 and 15-18 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a computing platform, engagement orchestration platform, and a display associated with one or more computing devices used by one or more customer.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
Moreover, paragraphs 49 and 50 of the specification recite “The engagement orchestration computing platform 100 may be capable of integrating into a subject organization's client experience ecosystem in order to collect, analyze, process, and report data and deliver engagement instruments to customers. From the organization side, the computing platform 100 includes an engagement orchestration computing device 110 that may be a server-based computing environment realized across one or more distinct computing units. Such a computing device 110 may include a master controller of processor 112 that communicates with other computing modules via a master communication bus 113. Other modules at the engagement orchestration computing device 110 include an analytics engine 114, an engagement orchestration engine, a treatments database 120 and an engagements database 122, all of which may be communicatively coupled to master communications bus 113. Further, the entirety of the engagement orchestration computing device may be communicatively coupled to a computer network 125 (e.g., an intranet, the internet, or both). Collectively, these computing units/components may facilitate the collection of data from customers through customer computing devices 130a-130n (e.g., via engagements stored in the engagements database 122 received from customers) that engage with the subject organization as well and dynamically tailor the presentation of data to customers (e.g., via treatments stored in the treatments database 120 presented to customers).”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that these claims are not for a mere abstract idea due to presence of particular limitations that confine the scope of the claims to being much narrower than merely "certain methods of organizing human activity" and provide enough extra to pass the first part of the Alice test.
Claim 1 (and other similar independent claims) have recitations that move the claimed methods beyond a mere abstract idea of organizing human activity to the specific application of identifying and prioritizing specific customer treatments based on historical and empirical data collected over time. With such a feedback loop in place, the method realizes a more robust and efficient organization of customer relationship management such that the number of engagement instruments at the command of a customer relationship manager can be utilized in an effective and efficient manner based on specific data assembled within a feedback loop. In claim terms, recitations that go beyond a mere abstract idea include 1) assigning a priority rating to each combination of engagement and treatment instruments persisted in the engagement and treatment databases, the priority rating assigned in response to a context associated with the identified customer. Further, once assigned, the priority rating may be altered based on real-world events that affect how the priority rating is to be used with the automated system. In specific, the priority rating may be altered by a product of a) a treatment instrument hit rate, b) an engagement instrument cooperation rate, and c) an engagement instrument fitness score. After being altered (that is a material change to the rating stored in the computing system) the method moves to dynamically selecting one combination of treatment and engagement instruments having the highest priority rating to be presented to the identified customer.
Thus, it is respectfully submitted that the claims are not for a mere abstract idea, but in fact require a particular set of detailed steps that sufficiently distinguish the claims from the general concept of "organizing human activity." As such, one should conclude that the claims pass muster under the first part of the Alice two-part test for patent eligibility under section 101 as being directed to a non-abstract idea. Such a conclusion is supported by the recent case of PNC Bank v. Secure Axcess, LLC 2, the Patent Trial and Appeal Board (PTAB) found that there was not sufficient evidence that the placing of a trusted stamp or seal on a document is a fundamental economic practice or a building block of the modern economy, noting that in Alice there were various references cited on the record that related to the concept of intermediated settlement., the PTAB provided an instructive analytical framework in deciding if a claim is directed towards an abstract idea under part one of the Alice test.
Similarly, with regards to the present claims, there are specific recitations that remove the claimed invention from being abstract, as that characterization is interpreted by the Courts. Specifically, each combination of customer treatment is assigned a priority rating (e.g., data is transformed) on a customer-by-customer basis wherein specific customer treatments are applied dynamically to specific customers according to tracked and monitored customer need, not unlike transforming data in PNC to include an authenticity key (e.g., a priority rating).
If the abstract idea is merely to organize human activity, as alleged by the Examiner, then the particular, detailed steps involving the assigned priority ratings of different combinations of customer treatments on a customer-by-customer basis in the remainder of the claim are certainly enough to escape the ineligibility exception under Alice. Specifically, claim 1 recites assigning a priority rating to each combination of engagement and treatment instruments persisted in the engagement and treatment databases, the priority rating assigned in response to a function of a) a context associated with the identified customer, b) a treatment instrument hit rate, c) an engagement instrument cooperation rate, and d) an engagement instrument fitness score; and 2) dynamically selecting one combination of treatment and engagement instruments having the highest priority rating to be presented to the identified customer. These recitations are directed to a solution to the problem of needing to quickly and efficiently determine a course of action with respect to a customer relationship that is in need of attention.
Notably, reference to the case of Tuxis Technologies, LLC v. Amazon.com, Inc.' is instructive on this subject. In Tuxis, the court followed the Alice case in analyzing a claim under the abstract idea exception to patent eligibility. The court stated "once an abstract idea is identified, the Court must perform a preemption analysis and determine whether the remainder of the claim includes limitations that "narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself." "The relevant inquiry is whether a claim, as a whole, includes meaningful limitations restricting it to an application, rather than merely an abstract idea." 
Applicant's attorney contends that the additional recitations of claims 1 (and others like it) narrow, confine and otherwise tie down the claims so that the abstract idea of organizing human activity is not preempted. Such recitations provide a sufficient narrowing such human activity can still be organized should these claims pass to allowance while at the same time provides "something more" to properly define the specific and narrow pursuits within the overall abstractness of organizing human activity. This is bolstered by the similarity to claim 1 of Example 3 of the "Halftoning - Digital Image Processing" recitations in that specific halftoning techniques using an improved mask called a "blue noise" mask requires less memory than previous masks and results in a faster computation time while improving image quality. This is similar to more quickly and efficiently determining a treatment based on the specific function of the product of 1) a treatment instrument hit rate, 2) an engagement instrument cooperation rate, and 3) an engagement instrument fitness score. The Examiner respectfully disagrees.
As an initial point, and as discussed in the October 2019 Update, regarding the requirements of a prima facie case, here, the rejection identifies the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). 
In addition, the rejection identifies any additional elements recited in the claim beyond the judicial exception and evaluate the integration of the judicial exception into a practical application by explaining that 1) there are no additional elements in the claim; or 2) the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG (Step 2A Prong Two).
Finally, the rejection sets forth an explanation of why the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (Step 2B).
Additionally, “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015).” See MPEP § 2106.04
Following, and as Applicant is likely aware, PNC Bank and Tuxis Technologies are not precedential decisions, were decided on the specific facts and claim language of those cases, and have no bearing on the analysis of this Application.
As describe in the specification, and contrary to Applicant’s assertion, the claimed invention is indeed directed commercial interactions, including marketing or sales activities, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Specifically, the specification recites “The subject matter described herein relates to a dynamic engagement orchestration system and method for enhancing customer experience management and more accurately directing frontline and strategic investment into business processes to improve overall customer experience… As used herein, customer experience management comprises "the practice of designing and reacting to customer interactions to meet or exceed customer expectations and thus, increase customer satisfaction, loyalty and advocacy."” (¶ 02).
“In order for organizations to better manage customer experience the timely delivery of engagement instruments to customers must be carefully orchestrated and contextualized. For this to happen, comprehensive research and data collection must be carried out to gain valuable feedback and insights into the customer's experience at touchpoints across the ecosystem.” (¶ 04).
Following, under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting treatment and engagement instruments, including establishing, identifying, assigning, selecting and presenting steps.  
The limitations of establishing, identifying, assigning, selecting and presenting, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a computing platform, engagement orchestration platform, and a display associated with one or more computing devices used by one or more customer.
The a computing platform, engagement orchestration platform, and a display associated with one or more computing devices used by one or more customer in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a computing platform, engagement orchestration platform, and a display associated with one or more computing devices used by one or more customer).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Additionally, Example 3, like all the Examples in the July 2015 Update, is intended to be illustrative only, and is to be interpreted based on the fact pattern set forth with the example.  Following, and contrary to Applicant’s assertion, claim 1 of the current application does not recite features similar to claim 1 of Example 3.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes.  Moreover, Applicant’s claim language is wholly unrelated to Example 3, as Applicant is likely aware.
Regarding Example 3, the claim recites the additional steps of comparing the blue noise mask to a gray scale image to transform the gray scale image to a binary image array and converting the binary image array into a halftoned image. These additional steps tie the mathematical operation (the blue noise mask) to the processor’s ability to process digital images. These steps add meaningful limitations to the abstract idea of generating the blue noise mask and therefore add significantly more to the abstract idea than mere computer implementation. The claim, when taken as a whole, does not simply describe the generation of a blue noise mask via a mathematical operation and receiving and storing data, but combines the steps of generating a blue noise mask with the steps for comparing the image to the blue noise mask and converting the resulting binary image array to a halftoned image. By this, the claim goes beyond the mere concept of simply retrieving and combining data using a computer. Finally, viewing the claim elements as an ordered combination, the steps recited in addition to the blue noise mask improve the functioning of the claimed computer itself.  In particular, as discussed above, the claimed process with the improved blue noise mask allows the computer to use to less memory than required for prior masks, results in faster computation time without sacrificing the quality of the resulting image as occurred in prior processes, and produces an improved digital image. These are also improvements in the technology of digital image processing.
Contrary to Applicant’s assertion, here there is no disclosure in the specification, that the claims improve the function of a computer through performing semantic filtering to remove data from within the social media data, the reduction of irrelevant data from social media data that is to be clustered parallels the reduction of data to be processed by using a blue noise mask described in Example 3.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 22, 2022